United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS               April 22, 2003
                         FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                               No. 02-50330
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

          versus


     DARRELL DEWAYNE DAVIS;
     DERRICK TOMMY ROBINSON,

                                             Defendants-Appellants.




          Appeals from the United States District Court
                 for the Western District of Texas
                       USDC No. W-00-CR-25-1



Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrell      Dewayne     Davis   and   Derrick      Tommy       Robinson

(collectively,    “the   defendants”)   appeal   their   convictions       and

sentences for conspiracy to possess with intent to distribute at

least fifty grams or more of crack cocaine in violation of 21

U.S.C. §§ 841 and 846.      The defendants argue that: (1) the district


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court erred in admitting evidence of drug transactions that took

place   prior   to    the   dates   of     the     conspiracy   alleged   in    the

indictment;     (2)   the   district     court      committed   plain   error    by

allowing the case agent to testify concerning information that he

received from an informant; (3) the evidence is insufficient to

support the convictions; and (4) the district court erred in

sentencing them based upon drug quantities provided by cooperating

individuals.

     The    defendants      argue   that     the    district    court   erred   in

admitting evidence of acts that occurred outside of the dates

specified in the indictment as the dates of the conspiracy.                     The

evidence introduced by the Government established the connection

between the witnesses and the defendants and provided the jury with

necessary background information about how they met and became

involved in drug activities.        This evidence constituted admissible

intrinsic evidence.         See United States v. Miranda, 248 F.3d 434,

440-41 (5th Cir.), cert. denied, 534 U.S. 980 (2001). Accordingly,

the district court did not abuse its discretion in admitting the

evidence.

     The defendants argue that the district court erred in allowing

Officer Reginald Johnson to testify as to what an informant told

him in response to the prosecutor’s question as to why he began his

investigation     of     the    defendants,         alleging    this    testimony

constituted inadmissible hearsay. Because the defendants failed to


                                         2
object to this testimony or otherwise preserve the issue below,

this court’s review is for plain error.             United States v. Morrow,

177   F.3d    272,   295-96   (5th    Cir.    1999).      Thus,    reversal    is

appropriate only if the alleged error was obvious, substantial,

and, if not corrected, would “seriously affect the fairness,

integrity, or public reputation of judicial proceedings.” Id. The

verdict must be left in “grave doubt” to require reversal due to an

improperly admitted statement. Koteakos v. United States, 66 S.Ct.

1239, 1248 (1946).        Far from calling the verdict into serious

question, the testimony of Officer Johnson regarding the tip of the

informant that triggered the investigation was likely harmless

because there was a mountain of cumulative testimonial and physical

evidence     establishing     the    defendants’     guilt.       Further,     the

informant’s tip concerned activity well before the date on which

the charged conspiracy between the defendants began and upon

defendants’ objection to other testimony related to defendants’

activity prior to the conspiracy, the trial court gave a limiting

instruction to the jury that such evidence is only for purposes of

background.     For these reasons, any error in admitting Johnson’s

statement was negligible and certainly was not so manifestly unjust

as to cast serious doubt on the verdict.

      The    defendants   argue     that    the   evidence    against   them   is

insufficient to support their convictions.             The defendants contend

that the evidence was inconsistent and based upon conjecture by two


                                        3
of the Government’s main witnesses. Because the defendants did not

renew their motions for judgment of acquittal at the close of all

evidence,    or    in    a   post-trial    motion,      review    “is   limited   to

determining whether there was a manifest miscarriage of justice.”

United States v. McIntosh, 280 F.3d 479, 483 (5th Cir. 2002)

(internal quotation and citation omitted).

     This     court       will   not    disturb      the     jury’s     credibility

determinations.         See United States v. Wise, 221 F.3d 140, 147 (5th

Cir. 2000).       The record in this case contains ample evidence from

which the jury could conclude that the defendants were involved in

a conspiracy to possess with the intent to distribute at least

fifty grams or more of crack cocaine.             Accordingly, the defendants

have not demonstrated that the record is devoid of evidence of

their guilt and have thus failed to show a manifest miscarriage of

justice.    See McIntosh, 280 F.3d at 483.

     Finally, the defendants argue that the trial court erred in

sentencing them based on the drug quantities listed in the PSR

because those quantities were based on the unreliable testimony of

the Government’s two main witnesses.              The defendants contend that

this testimony should have been discounted by the district court.

     An appellate court defers to the district court’s credibility

calls made at a sentencing hearing.               See United States v. Perez,

218 F.3d 323, 331-32 (5th Cir. 2000).                   The defendants did not

testify at    the       sentencing     hearing,   nor      did   they   present   any


                                          4
evidence to rebut the drug quantities set forth in the PSR.

Accordingly, they have not demonstrated that the district court’s

findings as to drug quantity were “materially untrue.”   See United

States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996).

     AFFIRMED.




                                5